Opinion issued November 9, 2017.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-17-00726-CV
                           ———————————
                 MESA TRUCK SERVICE, LLC, Appellant
                                       V.
                 UMBRELLA LOGISTICS CORP., Appellee


                   On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-52417


                         MEMORANDUM OPINION

      This is an attempted appeal from an order granting an amended temporary

restraining order, signed September 20, 2017. Appellant has filed a motion for

voluntary dismissal of the appeal. See TEX. R. APP. P. 42.1(a)(1). No opinion has
issued. More than 10 days have passed and no party has responded to the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a), 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Caughey.




                                           2